Citation Nr: 1001376	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claim.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge in June 2008.  A transcript of the hearing 
is of record.  

The issue was remanded by the Board in December 2008 for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matter returned for appellate review.  


FINDING OF FACT

The Board resolves reasonable doubt by finding that the 
Veteran has been diagnosed with PTSD as a result of active 
service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., 1994 
(DSM-IV), see 38 C.F.R. § 4.125(a) (2009); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran contends that he has PTSD as a result of an 
incident that took place on June 25, 1979 while he was 
assigned as a driver at the Supreme Headquarters Allied 
Powers Europe (SHAPE) in Belgium.  He reports that he was the 
driver for General J.R.A. who was the Chief of Staff of SHAPE 
and for General A.H.  The Veteran asserts that on the morning 
of June 25, 1979, he was driving General J.R.A. to SHAPE 
headquarters and had planned to use a regular route.  He 
reports that he decided to take another route when he saw 
there was a truck that he did not want to get stuck behind.  
The Veteran asserts that he later found out there had been an 
attempt to blow up the car General A.H. was in, which had 
taken the route the Veteran normally did.  He contends that 
he could have been killed had the car he was driving taken 
the normal route, though he acknowledges that no one was 
killed as a result of the bomb.  The Veteran also asserts 
that he drove under the fear of being bombed and attacked 
every day that he drove for the Chief of Staff for two years 
after the attempted assassination on General A.H.  He further 
contends that he suffers real aspects of the events and 
replays the fear of driving in his everyday activities.  See 
August 2006 VA Form 21-0781; June 2007 VA Form 21-4138; 
August 2007 VA Form 9; June 2008 hearing transcript.  

The Veteran's service personnel records reveal that he was a 
driver for the Supreme Allied Commander, Europe (SACEUR) VIP 
Platoon for SHAPE in Belgium between July 1978 and November 
1978 and a VIP driver for SHAPE between November 1978 and 
August 1981.  See Chronology of Service Assignments; 
Department of Defense Joint Service Commendation Medal.  

The Veteran has submitted a November 1993 New York Times 
article related to the 1979 bomb attack on former NATO 
commander A.H.'s car on June 25, 1979, as well as an 
unidentified report entitled the "Haig Assassination 
Attempt."  

The Board finds that the Veteran's service personnel records 
and the articles he has submitted provide corroboration that 
the claimed in-service stressor did occur while the Veteran 
was working in the capacity of a SHAPE driver.  

The Veteran acknowledges that he did not seek any treatment 
while in service.  See June 2008 hearing transcript.  As 
such, it is not necessary to discuss the findings in his 
service treatment records.  The Veteran also acknowledges 
that his first post-service treatment was not until 
approximately 2005.  See id.  Treatment records from the VA 
Medical Center (VAMC) in Bay Pines have been obtained and 
reveal that the Veteran has been diagnosed with PTSD in 
conjunction with a report of his alleged stressor.  See e.g., 
May 2007 STP progress note.  They also reveal that the 
Veteran has received group therapy for PTSD, depressive 
disorder, not otherwise specified (NOS), and alcohol 
dependence.  

At noted in the Board's previous decision, it is unclear 
whether the diagnosis provided in VA treatment records was 
made in accordance with the DSM-IV criteria, as required by 
38 C.F.R. § 3.304(f).  It was for this reason that the Board 
remanded the claim in order for the Veteran to be afforded an 
examination.

The Veteran underwent a VA compensation and pension (C&P) 
initial PTSD examination in April 2009.  In pertinent part, 
he denied any direct combat exposure but reported 
experiencing trauma when he was acting as a driver in 
service, at which time he reported the stressor detailed 
above.  Following psychiatric examination, Axis I diagnoses 
of chronic PTSD and depression, NOS, were made.  The examiner 
reported that the Veteran had symptoms of PTSD but prognosis 
was good.  The examiner also reported that the Veteran's 
depressive symptoms did not meet the criteria for a full 
depressive episode as they only last hours and may be part of 
his PTSD.  It was the examiner's opinion that the diagnosis 
of PTSD could be related to the stressor as reported by the 
Veteran and that it is as least as likely as not caused by or 
a result of the event of the Veteran changing route and later 
finding out that the others who had taken the original route 
had been bombed, as he felt it could have been him.  The 
rationale employed by the examiner was that the Veteran 
experienced a traumatic event in which there was 
threat/injury to others and the Veteran experienced fear and 
a sense of helplessness.  He has flashbacks, intrusive 
thoughts, distressing dreams, avoidance and persistent 
arousal symptoms.  

The Appeals Management Center (AMC) subsequently requested 
another opinion, citing the fact that the April 2009 VA 
examiner did not indicate that the Veteran's claims folder 
was reviewed at the time of the examination.  In June 2009, a 
different VA examiner reported that after reviewing the 
complete claims folder and electronic medical records from 
the Bay Pines VAMC, he fully concurred with the opinion of 
the April 2009 VA examiner that it is as likely as not that 
the Veteran's established diagnosis of PTSD is due to the 
cited stressor of a near-death experience in which the 
Veteran and a senior SHAPE general averted a potentially 
fatal terrorist attack while traveling on a civilian road in 
Belgium in 1979.  The examiner's rationale was that since the 
Veteran evinced no psychiatric problems prior to enlistment 
or prior to the cited stressor, since the stressor has been 
verified, and since the Veteran has had continuous symptoms 
of PTSD to variable degrees and frequency, then it may be 
reasonably clinically concluded that the noted stressor as 
likely as not served as the precipitant for a subsequent 
anxiety disorder.  The examiner further noted that as the 
Veteran has continuously experienced key target symptoms of 
PTSD, as outlined in the DSM-IV, then the diagnosis 
qualifiers are fulfilled.  It was also reported that near-
death experiences are frequent causes of PTSD, as cited in 
published scientific studies and case reports.  

The examiner made some other findings that the Board has 
determined are not pertinent to the issue on appeal.  The 
Board does note, however, that the VA examiner reported that 
with regard to the Veteran's additional diagnosis of 
depressive disorder, NOS, his symptoms of depression have 
evolved in recent years in consort with the sustained 
expression of PTSD.  Per DSM-IV diagnostic criteria, the 
current expression of depressive symptoms is consonant with 
the mood disorder diagnosis that has been the focus of 
treatment (depressive disorder, NOS) and does not meet the 
full criteria for another mood disorder diagnosis.  After 
reviewing the cited clinical records and interviewing the 
Veteran, it was the examiner's opinion that it would be 
speculative to estimate the causality of the Veteran's post-
service depression to his PTSD (anxiety disorder), or to 
estimate the relative contributions of his depression 
symptoms and his anxiety condition to his overall limitations 
in psychosocial functioning and quality of life.  

In light of the opinions provided by the VA examiners in 
April 2009 and June 2009, and in light of 38 U.S.C.A. § 1154 
(a) (West 2002), which requires consideration of the places, 
types, and circumstances of the Veteran's service as shown by 
his service record, the Board resolves all reasonable doubt 
in the Veteran's favor by finding that service connection for 
PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


